NOBLE, J.,
Concurring in Result.
I believe the preliminary question in this case is what Creech would have done if Brown had refused to sign the non-compete agreement. The implication is that with the daughter insisting on the agree*355ment, Brown would have been let go from his employment. Thus it seems that continued employment was consideration, and as a matter of law we do not question the sufficiency of it on appeal. If there was consideration, then my view is that the trial court would not get to apply the blue pencil rule. That leaves the “agreement” lacking a material term (area) and thus the agreement fails. I think the majority view is a very restrictive read on consideration that will require employers to struggle to get an enforceable noncompete agreement. Consequently, I concur in result only.